ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8 Aug 2022 has NOT been entered.  Claims 1-20 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 102 and 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Rudberg on 24 Aug  2022.
The application has been amended as follows:
1.	(Currently Amended) An electronic device, comprising:
a memory configured to store preregistered user data;
a radar transceiver; and
a processor operably connected to the memory and the radar transceiver, the processor configured to:
transmit, via the radar transceiver, radar signals,
identify signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver,
generate an input based on the signals of interest that include the biometric information,
determine, from the input, whether the signals of interest represent a living object, and
after a determination that the signals of interest represent the living object, extract, using a neural network, a feature vector from the input, and
authenticate the user based on comparison of the feature vector to a threshold of similarity with the preregistered user data.
8.	(Currently Amended) A method comprising:
transmitting, via a radar transceiver, radar signals;
identifying signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver;
generating an input based on the signals of interest that include the biometric information;
determining, from the input, whether the signals of interest represent a living object; and
after a determination that the signals of interest represent the living object, extracting, using a neural network, a feature vector from the input; and
authenticating the user based on comparison of the feature vector to a threshold of similarity with preregistered user data.
15.	(Currently Amended) A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by a processor of an electronic device, causes the processor to:
transmit, via a radar transceiver, radar signals;
identify signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver;
generate an input based on the signals of interest that include the biometric information;
determine, from the input, whether the signals of interest represent a living object; and
after a determination that the signals of interest represent the living object, extract, using a neural network, a feature vector from the input; and
authenticate the user based on comparison of the feature vector to a threshold of similarity with preregistered user data.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Trotta, Sarkis, Mao, Sambhwani, Romanenko, nor Zhou, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“… identify signals of interest that represent biometric information of a user based on reflections of the radar signals received by the radar transceiver,
generate an input based on the signals of interest that include the biometric information,
determine, from the input, whether the signals of interest represent a living object, and
after a determination that the signals of interest represent the living object, extract, using a neural network, a feature vector from the input, and
authenticate the user based on comparison of the feature vector to a threshold…” 
as recited by claim 1 and similarly recited in claim(s) 8 and 15, over any of the prior art of record, alone or in combination.  Claims 2- 7, 9-14, and 16-20 depend on claims 1, 8, and 15; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648